Citation Nr: 9930828	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-31 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability as secondary to the veteran's service-connected 
residuals of a cervical spine injury.

2.  Entitlement to service connection for hemifacial spasm as 
secondary to the veteran's service-connected residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision by 
the Boston, Massachusetts RO that denied entitlement to 
service connection for a nervous condition as secondary to 
the veteran's service-connected residuals of a cervical spine 
injury.  This matter also comes before the Board on appeal 
from a December 1997 rating decision by the Boston, 
Massachusetts RO that denied entitlement to service 
connection for hemifacial spasm as secondary to the veteran's 
service-connected residuals of a cervical spine injury.

The Board notes in a written statement received by the RO in 
December 1997, the veteran withdrew the issue of entitlement 
to an increased rating for residuals of a cervical spine 
injury from appellate status.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran is service connected for residuals of a 
cervical spine injury.

2.  The veteran's private psychologist has diagnosed the 
veteran to have a psychiatric disability related to his 
service-connected residuals of a cervical spine injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from March 1954 to March 
1957.  Service medical records note that the veteran sprained 
his back during basic training.  Service medical records note 
that the veteran was seen on several occasions with 
complaints of back pain.  Service medical records are 
negative for complaints or findings related to a psychiatric 
disability.

By rating decision dated in August 1957, the RO granted 
service connection for residuals of a cervical spine injury.

In a June 1993 letter, Stuart J. Clayman, Ph.D. (the 
veteran's private clinical psychologist) stated that he had 
been treating the veteran for chronic depression since 1990.  
Dr. Clayman stated:

Pain associated with service-connected 
orthopedic injuries to [the veteran's] 
neck, back and left leg, in my opinion, 
is very stressful to him and has 
contributed to and exacerbated the 
depression.

An August 1997 special VA psychiatric examination report 
notes the veteran's history of an inservice neck injury.  The 
veteran indicated that since that time, "his suffering has 
greatly increased."  The veteran further reported that 
"[s]ome years ago" he became depressed.  Upon examination, 
the veteran was very slow to give any details about himself 
or his disorder.  The examiner noted that the veteran was a 
poor historian.  The veteran was oriented.  Affect was 
depressed; no thought disorders were detected.  Diagnosis was 
severe major depression.


Analysis

The veteran contends that the RO erred when it failed to 
grant service connection for a psychiatric disability.  He 
claims that his psychiatric disability is related to his 
service-connected cervical spine disability.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza, supra.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or " possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19 
(1993). 

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  As explained below, the Board finds that the 
appellant's claim for service connection for a psychiatric 
disability as secondary to his service-connected residuals of 
a cervical spine injury is well grounded.

The veteran is service connected for a cervical spine 
disability.  In a June 1993 letter, the veteran's private 
clinical psychologist stated that the veteran's service-
connected cervical spine disability "contributed to and 
exacerbated" his depression.  In view of this evidence, it 
may at least be said that the veteran has presented a 
plausible claim for service connection.  Accordingly, the 
Board concludes that the veteran's claim for service 
connection is well grounded.  Caluza, supra.  However, for 
the reasons set forth in the remand below, additional 
development is warranted in compliance with VA's duty to 
assist the veteran with this well-grounded claim.  
38 U.S.C.A. § 5107(a) (1999).


ORDER

The claim of entitlement to service connection for a 
psychiatric disability as secondary to the veteran's service-
connected residuals of a cervical spine injury is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) stated that the Board must make a determination as to 
the adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The Board notes that there is no indication that 
the veteran's private clinical psychologist reviewed the 
veteran's claims folder before making his 1993 diagnosis.  In 
addition, the veteran underwent a VA psychiatric examination 
in 1997; however, no opinion was rendered by the examiner as 
to whether currently found major depression was related to 
the veteran's service-connected cervical spine disability.

The Board notes that the duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  The veteran's treatment records should be 
compiled and associated with the claims folder; thereafter, 
he should be afforded a VA examination to determine the exact 
nature of any psychiatric disability secondary to his 
service-connected cervical spine disability. 

In addition, the veteran contends that he has hemifacial 
spasm that is the result of his service-connected residuals 
of a cervical spine injury.  During an August 1997 VA 
examination, the veteran stated that "a doctor told him that 
[his hemifacial spasm] was trauma-related from his original 
[cervical spine] injury."  Such opinion regarding the 
etiology of the veteran's hemifacial spasm is not otherwise 
documented in the available record.

The Court has ruled that when the veteran has put the VA on 
notice that there is evidence which, if obtained, could 
render the claim for benefits well-grounded, then 38 U.S.C.A. 
§ 5103(a) requires that the VA notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the veteran 
should be advised of what is necessary to complete his 
application for service connection.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
advise him that in order to complete his 
application for service connection 
hemifacial spasm, where the determinative 
issue involves medical causation, he 
needs to obtain and submit competent 
medical evidence of a nexus between 
symptoms or events during active service 
and his current disorder.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  He 
should be advised that statements from 
the physician or other health care 
provider who reportedly indicated the 
existence of a medical relationship 
between current hemifacial spasm and his 
service-connected residuals of a cervical 
spine injury is the type of evidence 
needed to satisfy this requirement and he 
must be given the opportunity to submit a 
medical opinion from that physician or 
health care provider regarding the 
etiology of his hemifacial spasm.  Any 
medical evidence received from the 
veteran should be associated with the 
claims folder.

2.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical providers where he has 
received treatment for his psychiatric 
disability since service.  After 
obtaining all necessary releases, the RO 
should contact the named medical 
providers and request copies of all 
medical records concerning treatment of 
the veteran's psychiatric disability.

3.  Thereafter, the veteran should be 
afforded a special VA psychiatric 
examination in order to ascertain the 
nature and etiology of any current 
psychiatric disability shown to be 
present and the proper diagnosis thereof.  
All indicated tests should be conducted.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician who, after reviewing 
the records, should render an opinion for 
the record as to whether it is at least 
as likely as not that any current 
diagnosed psychiatric disability is 
attributable to the veteran's service-
connected cervical spine disability.  In 
addition, the examiner should render an 
opinion as to whether the veteran's 
service-connected cervical spine 
disability caused worsening of any 
currently found psychiatric disability.  
If such worsening is shown, the degree of 
disability caused by this worsening 
should be set forth in detail.  All 
findings and opinions should be 
reconciled with the evidence already of 
record and the examiner should provide 
the reasoning behind his/her opinions.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought by the veteran is 
denied, he and his representative should 
be issued a supplement statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 


